CC ULT es

*è}\ : CONTRAT D'AMODIATION
> 4

_—_
LA SOCIETE DE DEVELOPPMENT I
MINIER DU CONGO
« SODIMICO »
5 ET
ä LA SOCIETE LONG FEI MINING SPRL
. « LEKY »

: RELATIF A L'EXPLOITATION DES GISEMENTS
+ KIMPE NORD ET KIMPE SUD-SUD
P.E. : 271

%
2 # FEVRIER 2010 Ÿ

%

PC et 28.08 58 8 LUE LUS 8 . 4_.#

%
3

Et

CONTRAT D'AMODIATION

en sigle, Entreprise Publique de Droit Congolais, ayant son Siège social au
n°549, Avenue Adoula, Commune de Lubumbashi, République Démocratique
du Congo, représentée aux fins des présentes par Monsieur Laurent
TSHISOLA KANGOA, Administrateur-Directeur Général et Monsieur Henri de
Paul IGWABI NKOMERWA, Administrateur-Directeur Général Adjoint, ci-
après dénommé « Amadiant », d'une part ;

LONG FEI MINING SPRL, Société de Droit Congolais, ayant son Siège Social
au n° 25, Avenue du Cocotier, Commune de Likasi, à Likasi, en République
Démocratique du Congo, NRC n°9515, représentée aux fins des présentes
par Monsieur Li JINSHENG, Manager, ci-après dénommée « Amodiataire»,
d'autre part;

PREAMBULE

Vu le contrat de vente de minerais in situ du 18/02/2006 ;

Vu le contrat d'Amodiation du 22/08/2006 ;

Vu la lettre N°CAB.MIN/MINES/01/0135/2008 du 11/02/2008 de Son Excellence
Monsieur te Ministre des Mines relative à la notification à la Société LONG FEI
MINING SPRL des conclusions de la révisitation des contrats miniers ;

Vu la lettre N°020/LFKY/DG/WSL/08 du 22/02/2008 de la Société LONG FEI
destinée au Ministre des Mines ,

Vu le procès verbal de la réunion de renégociation des contrats LONG FEI
MINING tenue à Kasumbalesa/Koyo le 20/09/2008 entre ta SODIMICO et
LONG FEi MINING ;

Attendu qu'aux termes de la lettre et du Procès-verbal ci-avant, LONG FEI
affirme être disposée à satisfaire à ses obligations et à régulariser son contrat
selon les dispositions du Code et Règlement Miniers ;

Considérant la lettre N°CAB.MIN/MINES/01/1110/2008 du 22/12/2008 de Son
Excellence Monsieur le Ministre des Mines relative à la convocation du Conseil
d'Administration de la SODIMICO ;

Considérant la lettre N°RDC/GC/PM/170/2008 du 24/01/2009 de Son
Excellence Monsieur le Premier Ministre relative à ja notification des
conclusions de la révisitation des contrats miniers ;

Attendu qu'aux termes des lettres ci-avant, le gouvernement de la République
Démocratique du Congo a approuvé les conclusions de renégociation du
contrat LONG FEI MINING SPRL ;

Attendu que SODIMICO est titulaire du Permis d'Exploitation n°271 couvrant le
gisement de KIMPE ;

Que c'est pourquoi, aux fins de la conclusion du présent contrat d'amodiation entre

les parties, LT

/

# |
En vertu du présent contrat, l'Amodiant donne en location à
l'Amodiataire qui l'accepte sans faculté de sous-louage, une partie du périmètre
minier emportant le gisement KIMPE couvert par le Permis d'Exploitation n°271,
en vue de l'exploitation des minerais et de son traitement métallurgique.

Le périmètre amodié est défini comme suit : (Cfr. Plan en annexe 1.)
1.1.Pour l'exploitation du gisement

1.1.1. Partie KIMPE NORD :
Les coordonnées géographiques des sommets du gisement
KIMPE NORD sont les suivantes :
- Point A :.27° 53" 24" Long. Est.
.11° 59° 56" Lat. Sud.
-PointB :.27° 53 22" Long. Est.
.11° 59" 57” Lat. Sud.
- Point GC :.27° 53 32" Long. Est.
.12° 00" 15” Lat. Sud.
- Point D :.27° 53 30" Long. Est.
.42° 00’ 17" Lai. Sud.

1.1.2. Partie KIMPE SUD :
Les coordonnées géographiques des sommets du gisement KiMPE
SUD-SUD sont les suivantes :

- Point A :.27° 54’ 16" Long. Est.
12° 61 18” Lat. Sud.

- Point B _:.27° 54° 06” Long. Est.
.12° 01 23” Lat. Sud.

- Point C :.27° 54° 12" Long. Est.
.42° 0136” Lat. Sud.

- Point D :.27° 54° 07" Long. Est.
.12° 01 31" Lat. Sud.

- Point AC’: 27° 64 15° Long. Est.
.12° 01° 25” Lat. Sud

4.2.Pour la recherche, le Développement et les infrastructure

1.2.1 : Partie KIMPE NORD :
Elle est constituée de 7 carrés entiers et quelques morceaux
dont les sommets sont définis comme suit :
-Pointi :.27°53 11"E.

.12° 00 30" S.
-Point2 :.27°52"30"E.
.42° 00° 30"S.
-Foint3 :.27°52"30"E.
.11° 59° 30” S.
3

- Point4 :.27°55'30"E.

{a ne j

ET 41° 58 30"S.
$ Points :.27°65'30"E.
12° 00" 00" S.

-Pointé :.27° 54’ 00"E.

12° 00 00" S.

-PointC :.27° 53 32"E.
.12° 00’ 15"S.
- Point A :.27° 53 24’ E.
.11° 89° 56" S.
- PaintB :.27°5322"E.
.11° 59 57"S.
- Point D :.27° 53 30"E.
.12° 09° 17" S.
- Pointi  :.27° 63 19"E.
.12° 0025" S.

1.2.2 : Partie KIMPE SUD :
Elle est constituée de 12 carrés et quelques morceaux dont les
sommets dont définis comme suit :
- Point 1 :.27° 54 30"E.

.12° 07 30"S.
-Point2 :.27°65'30"E.
.12° 01 30"S.
-Point3 :.27° 65 30"E.
.12° 02° 30" S.
-Point4 :.27°5230"E.
.12° 02° 30" S.
-PointsS :.27°52"30"E.
.12° 01 30”S.
-Point6 :.27°54'00"E.
.12° 01 30"S.
- PointB :.27°5406"E.
.12° 0123" S
- Point D :.27°54"07"E.
.12° 01 31"S.
-PointC :.27°54 12"E.
.12° 01 36”S.
- Point AC : 27° 5415" E.
.12° 01 25”S.

- Point A :.27° 54 159" E.
.12° 07 18" S.

Article 2 : De la durée du contrat.
Le contrat est conclu jusqu'à l'épuisement du gisement.

Article 3 : Du prix de louage

Le prix mensuel de louage des droits attachés au titre minier amodié
est de 50.000 $ (Cinquante mille Dollars Américains), payable dès la signature
de ce contrat renégocié.

+ À

Aux conditions convenues dans le présent conirat :

— L'Amodiant s'engage à rendre effective la mise à disposition de
l'Amodiataire ta partie du périmètre délimitée spécifié à l'article 1 ci-
dessus et à en garantir une jouissance paisible conformément aux
lois de la République Démocratique du Congo.

4.2.- L'Amodiataire s’oblige à :

payer pour le loyer d'amodiation une avance de 10.000 $ (Dix
mille Dollars Américains) par mois pendant trois mois (février,
mars et avri 2010) et la totalité soit 50.000 $ (Cinquante mille
Dollars Américains) à partir du mois de mai 2010.

La différence non payée par rapport au loyer mensuel sera
régularisée dans les 6 (six) mois après le début de la production
selon l'échéancier à convenir entre les parties ;

se livrer, par ses moyens propres selon les règles de l'art, aux
opérations d'exploitation du gisement amodié ainsi qu'à toutes
activités autorisées à l'intérieur et à l'extérieur du périmètre
délimité, conformément aux Code et Règiement Miniers ;

recourir essentiellement au personnel d'appoint fourni par
l'Amodiant ;

présenter l'étude de faisabilité au moment de la signature du
présent confrai ;

Réaliser une étude environnementale du projet ;

recourir à fa sous-traitance locale avec les Petites et Moyennes
Entreprises ;

payer le pas de porte de 100.000 USD (Cent mille Dollars
Américains) avant la reprise de l'exploitation ;

Payer les royalties de 2,5% des recettes brutes, déduction
faite des frais de commercialisation après chaque opération de
vente des produits de Kimpe ;

présenter son programme sur la contribution du projet au
développement économique et social des communautés locales
affectées par ledit projet pour un montant global de 40.000 USD
(Quarante mille Dollars Américains).
à

X,
Des impôts et taxes
"’Amodiataire s'engage à payer les impôts, taxes et redevances dus

nformément aux dispositions du Code Minier et des Lois congoiaises.

Toutefois, en cas de défaillance de l'Amodiataire, FAmodiant est
— responsable vis-à-vis de l'Etat, sous réserve de son droit de recours contre
l'Amodiataire.

Article 6 : Des conditions d'exploitation et de maintien

Les parties arrêtent que les conditions d'exploitation et de maintien
du gisement seront conformes au prescrit de l'Article 204 du Code Minier et aux
dispositions du Réglement Minier, en respectant les normes techniques,
sécuritaires et environnementales.

Article 7 : De la défense de cession
Les droits et les engagements des parties dans le cadre du présent
Contrat ne peuvent ni être cédés, ni concédés, ni amodiés au profit d'un tiers.

Article 8 : Des responsabilité et assurance

8.1. : Responsabilité
Sans préjudice des dispositions du dernier alinéa de l'Article 177
et dans le respect de l'Article 181 du Code Minier, f'Amodiataire est civilement
et péralement responsable envers tiers dans l'exécution du présent Contrat.

8.2. : Assurance

L'Amodiataire est tenu de souscrire une police d'assurance afin
de couvrir sa responsabilité en cas d'accidents et d'incendies auprès d'une
compagnie d'assurance constituée conformément à la Loi-et connue par
lAmodiant.

L'Amodiataire justifiera l'exécution des dispositions figurant dans
cette disposition en communiquant à l'Amodiant ses polices « Responsabilité
civile et incendie ».

Article 9 : Des résiliation et dénonciation du Contrat

9.1. : Résiliation du Contrat
Conformément aux dispositions de l'Article 177 du Code Minier,
le présent Contrat sera résilié en cas de non-paiement par l'Amodiataire des
impôts, taxes et redevances dus à l'Etat et de non observation par l'Amodiataire
des lois et dispositions légaies entraînant des conséquences financières et
administratives préjudiciables à FAmodiant.

9.2. : Dénonciation du Contrat
Le présent Contrat est dénoncé par préavis présenté à 30
(trente) jours ouvrables en cas du manque de paiement par faute de
fAmodiataire de 6 (six) loyers consécutifs visés à l'Article 5.

Article 10 : De la modification
Le présent Contrat ne pourra être modifié que par voie d'Avenant
rédigé et signé en original par les deux parties.

LA,

F2 7 4.
11 : Des droit applicabie et langue

À Le présent Contrat sera rédigé et interprété selon les Lois
es et la langue française fait foi.

12 : Des Règlement des litiges et arbitrages
Tous litiges survenant à propos du présent Contrat seront réglés de
férence à l'amiable. A défaut, ils pourront être portés devant les juridictions

©  cengolaises compétentes.

Tous différends découlant de l'exécution du présent Contrat et
n'ayant pu se régler à l'amiable entre les deux Parties ni devant les juridictions
congolaises compétentes seront tranchés définitivement suivant le Règlement
de Conciliation et d'Arbitrage de la Chambre de Commerce International de
Paris par un où plusieurs arbitres nommés conformément à ce Réglement.

Article 13 : De la force majeure :

* Tous les cas de force majeure seront appréciés conformément au
droit commun.
Constitue un cas de force majeure tout acte, situation de droit où de
fait, phénomène ou circonstance à caractère extérieur, imprévisible et
irréversible échappant au contrôle raisonnable de la partie qui
linvoque.

« La partie qui invoque un cas de force majeure doit le notifier à l'autre
partie dans les dix jours de sa connaissance en fournissant un
mémoire détaillé précisant les faits qui le constituent. !! ne pourra être
évoqué que pendant sa durée.

* En cas d'inexécution par une des parties de ses obligations
contractuelles suite à un cas de force majeure, le délai imparti pour
l'inexécution de celles-ci sera prorogé d'accord entre parties d'une
durée équivalente au retard en cause.

" Lorsque le cas de force majeure constitue un obstacle définitif à
l'exécution du présent contrat, chacune des parties pourra résilier ce
dernier après concertation.

Article 14 : Des dispositions générales

Toutes les questions non prévues par le présent Contrat seront
réglées conformément aux dispositions du Code et Règlement Minier ainsi que
d'autres dispositions pertinentes des lois congolaises.

L'Amodiant se réserve le droit de réaliser personnellement ou par
un expert, de la surveillance ou des inspections des travaux de l'Amodiataire,
conformément à l'Article 180 du Code Minier.

Article 15 : De l’abrogation

Le présent Contrat annule respectivement le Contrat de vente de
minerais signé le 18 février 2006 et le Contrat d'Amodiation signé le 22 août
2006 entre SODIMICO et LONG FEI MINING.

Articie 16 : De l'entrée en viqueur
Le présent contrat entre en vigueur à le date de sa signature en

original par les deux parties.

Article 17 : Des dispositions finales

Le présent Contrat est fait en deux exemplaires valant originaux,
en langue française, dont un original destiné à chaque partie contractante.

Ainsi fait à Musoshi, le O.n.222 2010.

Pour FAmodiataire Pour l’Amodiant

LI JINSHENG
Manager
rm mn RC ER

128 00 007

t& 02/80"

12sofoc* E__

18.07" 30"

12° 02007

12-02 307 robin
27955 00°

700
LEGENDE. :

@ ALLURE DU GISEMENT ‘

<È+ PARTIE KIMPE Sud- Sud: LONG FEI : 5

@ PARTIE CENTRE .

© PARTIE KIMPE -Nord: LONG FEI

1 920778 AE Recssrose, BEVILPPENR E

: TRELA Feu Cr REA.

12.02 80"

aresa' ao, 2T°88 00° À
pen a7s85 80”

Sontour fermé du PE 271

